FILED
                             NOT FOR PUBLICATION                              JUL 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUNIL BHANDARI,                                   No. 08-70207

               Petitioner,                        Agency No. A095-294-311

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Sunil Bhandari, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Bhandari’s second motion to

reopen as time- and number-barred where the successive motion was filed nearly

four years after the BIA’s November 21, 2003, order dismissing his underlying

appeal, and Bhandari failed to demonstrate that he qualified for an exception to the

time and number limits, or for equitable tolling. See 8 C.F.R. § 1003.2(c)(2)-(3);

Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir. 2003). It follows that

Bhandari’s due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

      Bhandari’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70207